department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jan universal issue list t e e raas attention legend bank a company b company c company d fund m state p plan x dear _ this is in response to your request for a ruling dated date submitted by your authorized representative regarding the treatment of stock received under a terminated pension_plan as a result of the demutualization of company b under sec_4980 of the internal_revenue_code the code letters dated date and date supplemented the request bank a is the sponsor of plan x a defined_benefit_plan plan x was terminated effective excess_assets were to be used to increase benefits for active plan participants in a manner by board resolution dated which stated that any page consistent with the requirements of the code on bank a’s board_of directors executed an amendment to plan x that provides for the allocation of funds over and above the amount needed to satisfy all plan x liabilities on a non integrated pro-rata basis to each employee who was a participant with an accrued_benefit under plan x as of seieeeeeeere adversely affect the qualified status of plan x following the distribution and receipt of all required benefit election forms the assets of plan x were distributed during at which time no surplus assets remained all participants received the full value of their accrued_benefits the final form_5500 for the plan_year ending date was filed on a timely basis me bank a received a determination_letter stating that the termination did not in bank a joined with other state p banking institutions who had pooled the assets from their respective retirement plans to form fund m each participating employer's plan was maintained as a single employer plan the assets of fund m were invested in group annuity_contracts issued either by company b or company d each of which was at the time of purchase a mutual_life_insurance_company during the calendar_year fund m was dissolved enabling each participating employer’s plan to determine its own investment policy group annuity_contracts were surrendered and individual annuity contacts were purchased to guarantee the accrued_benefits of the participants in the participating plans prior to the distribution of fund m assets to the participating plans the company b was converted from a mutual_life_insurance_company to a stock insurance_company company c company b completed its conversion from a mutual company to a stock company on and shares of company c were issued to those individuals or entities who were policy holders on under the terms of company b’s demutualization plan the date in which the identity of shareholders was determined caused fund m to become the shareholder of record with respect to shares of company c by letter dated bank a was notified that it held interest in the shares of company c issued to fund m with an approximate market_value of dollar_figure bank a will request delivery of the shares from fund m and will establish an account for the sole purpose of holding the stock or the proceeds therefrom resulting from the demutualization of company b bank a will not hold or use any of the assets to be held in this account sec_11 of plan x as amended provides that upon termination of plan x the rights of each affected participant to benefits accrued to the date of termination shall become vested to the extent funded under this section after the allocation of plan x’s assets pursuant to plan x’s termination if surplus assets remain after full satisfaction of all plan liabilities such surplus shall be further allocated among plan x participants in the proportion that the present_value of the portion of such participant’s accrued_benefit bears to the total accrued_benefits of all participants under the terms of plan x the accrued_benefit is determined in part by establishing a fraction where the numerator is the total number of a participant’s years of participation in plan x and where the denominator is the total number of years of participation in the plan that the participant would have had if he or she had participated in plan x to normal_retirement_age this allocation was made prior to the receipt of any funds from the demutualization of company b bank a does not wish to receive any reversion of this surplus but will use all proceeds from the sale of the stock issued by company c to benefit participants in plan x accordingly bank a proposes to amend plan x to increase the benefits of plan x participants and beneficiaries as of the page termination_date of plan x to the extent that after any expenses associated with the calculation and distribution of such benefit increases are paid no proceeds from the stock issued by company c will remain and bank a will not be subject_to an excise_tax under sec_4980 of the internal_revenue_code bank a will insure that such increases do not cause plan x to fail to satisfy qualification requirements including the requirement that benefits be nondiscriminatory in amount and do not exceed the limitation of sec_415 of the code based on the foregoing you request the following rulings the proceeds realized as a result of the receipt and subsequent sale of company c stock may be treated as assets of plan x and may be used to increase benefits of participants and beneficiaries of plan x if all proceeds resulting from the receipt and subsequent sale of company c stock are used to increase benefits of plan x participants and beneficiaries and to pay any expenses associated with the calculation and distribution of such benefit increases then a reversion to bank a will not occur and bank a will not be subject_to an excise_tax under sec_4980 of the code with respect to such proceeds sec_4980 of the code provides rules for the tax applicable on the reversion of qualified_plan assets to an employer sec_4980 provides for the imposition of a tax of percent of the amount of any employer_reversion from a qualified_plan sec_4980 provides that the tax under sec_4980 is to be paid_by the employer maintaining the plan sec_4980 provides in general that sec_4980 is applied by substituting percent for percent with respect to any employer_reversion from a qualified_plan unless a the employer establishes or maintains a qualified_replacement_plan or b the plan provides benefit increases meeting the requirements of sec_4980 sec_4980 of the code provides that the term employer_reversion means the amount of cash and the fair_market_value of other_property received directly or indirectly by an employer from the qualified_plan sec_4980 provides that the term employer_reversion does not include except as provided in regulations any amount distributed to or on behalf of any employee or his beneficiaries if such amount could have been so distributed before termination of such plan without violating any provision of sec_401 sec_401 a of the code and the regulations thereunder provide that qualified_plans must not discriminate in favor of highly compensated employees within the meaning of sec_414 sec_401 of the code provides that a qualified_plan must not provide for benefits or contributions that exceed the limitations of sec_415 rreke plan x was terminated effective by a board resolution on which stated that any excess_assets were to be used to increase benefits for active plan participants in a manner consistent with the requirements of the code plan x was amended on to increase benefits effective _ following the termination all of plan x’s assets were distributed and all participants received the full value page of their accrued_benefits following the distributions there are no surplus assets that could revert to bank a all of the assets of plan x were invested in individual annuity_contracts of company b following the termination of plan x and distribution of assets the mutual_life_insurance_company that had held plan x's assets company b became a stock insurance_company company c on bank a was notified that it held interest in the shares of company c issued to fund m with an approximate market_value of dollar_figure bank a will request delivery of the shares from fund m and will establish an account for the sole purpose of holding the stock or the proceeds therefrom resulting from the demutualization of company b bank a will not hold or use any of the assets to be held in this account because the assets resulting from the demutualization of company b were not known or held by plan x at the time of the termination the assets could not be distributed to participants at that time sec_11 of plan m as amended provides that upon termination of plan x the rights of each affected participant to benefits accrued to the date of termination shall become vested to the extent funded under this section after the allocation of plan x’s assets pursuant to plan x’s termination if surplus assets remain after full satisfaction of all plan liabilities such surplus shall be further allocated among plan x participants bank a does not wish to receive any reversion of the surplus funds received as a result of the demutualization of company b but will use all proceeds from the sale of the stock issued by company c to benefit participants in plan x bank a proposes to amend plan x to increase the benefits of plan x participants and beneficiaries as of the termination_date of plan x to the extent that after any expenses associated with the calculation and distribution of such benefit increases are paid no proceeds from the stock issued by company c will remain bank a will insure that such increases do not cause plan x to fail to satisfy qualification requirements including the requirement that benefits be nondiscriminatory in amount and do not exceed the limitation of sec_415 of the code it has been represented that under plan x the increase of the benefits to plan x participants and beneficiaries as of the termination_date of plan x will be allocated in a manner that satisfies sec_401 a of the code and recognizes length of service after any expenses associated with the calculation and distribution of such benefit increases are paid no proceeds from the stock issued by company c will remain in plan x and no assets will revert to bank a under c a of the code an employer_reversion is defined as the amount of cash and the fair_market_value of other_property received directly or indirectly by an employer from a qualified_plan the assets resulting from the demutualization of company b subsequent issuance of company c stock on behalf of plan x and sale of such stock may be treated as assets of plan x for purposes of sec_4980 of the code because plan x is treated as having assets it is possible for the participants of plan x to receive these assets if participants’ benefits under plan x are increased for purposes of sec_4980 the assets held in the account created solely to hold such assets are treated as assets held by a defined_benefit_plan for these purposes plan x will be treated as still existing and may increase benefits provided such increases do not cause the plan to fail to satisfy qualification requirements including the requirements that benefits be nondiscriminatory in amount and not exceed the limitations of sec_415 sec_4980 provides that the term page employer_reversion does not include amounts distributed to or on behalf of any employee or his beneficiaries if such amounts could have been so distributed before termination of the plan without violating sec_401 since plan x will be amended to increase benefits and provided that such increases do not violate sec_401 the assets of plan x may be distributed to the participants and beneficiaries of plan x and such distributions will be treated as distributions from plan x eligible for the same tax treatment as other distributions from plan x because bank a will not receive any surplus amounts from plan x following such distributions no reversion subject_to tax under sec_4980 will occur accordingly we conclude with respect to your ruling requests that the proceeds realized as a result of the receipt and subsequent sale of company c stock may be treated as assets of plan x and may be used to increase benefits of participants and beneficiaries of plan x and if all proceeds resulting from the receipt and subsequent sale of company c stock are used to increase benefits of plan x participants and beneficiaries and to pay any expenses associated with the calculation and distribution of such benefit increases then a reversion to bank a will not occur and bank a will not be subject_to an excise_tax under sec_4980 of the code with respect to such proceeds this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent this ruling is based on the assumption that plan x will at all times relevant to the transactions described above remain qualified under sec_401 a of the code a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office lf you have any questions please call herrera irerer id la lalalaled at wr rk not a toll free number sincerely yours frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures notice of intention to disclose deleted copy of ruling cc
